DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. 
Status of the Application
Claims 1 and 33-41 are pending.
Applicant’s Remarks, affidavit and amendment, in the reply filed on 04/28/2022 is acknowledged.
Withdrawn Rejections
The rejections made under 35USC § 112 (a) in office action dated 02/04/2022 is hereby withdrawn in view of Applicant’s amendment of claims with respect to scope and affidavit and remarks on new matter with respect to support in the specification as filed, which is found persuasive.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony G. Craig on 08/17/2022.
The application has been amended as follows:
In the Claims
Dependency of claims 38 and 39 have been changed from claim 33 to claim 1.
Reasons for Allowance
Applicant’s Remarks, amendment and affidavit filed on 04/28/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compound with substituent as X and R1-R2 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound with substituent as X and R1-R2 as in the instant claims. The closest prior art, Mcmorris (US 7629380 B2), teaches compound of formula:

    PNG
    media_image1.png
    31
    31
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    547
    media_image2.png
    Greyscale

 Which is different from the instant compounds with respect to not having fluorosulfonyl benzoyl moiety as R1 between X and R2 of the compound taught by the cited prior art. Therefore, claims 1 and 33-41 are allowed.
Conclusion
Claims 1 and 33-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623